DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 4, 11, and 18 are objected to because of the following informalities:  
Claim 4, line 2, claim 11, line 3, and claim 18, line 2: “the geolocation” should read -- the geolocation of the event --, in reference to “a geolocation of the event” in claim 2, line 2, claim 9, line 3, and claim 16, line 2.
Claim 4, line 3, claim 11, line 4, and claim 18, line 3: “the environment” should read -- the environment of the event --, in reference to “an environment of the event” in claim 4, line 2, claim 11, line 3, and claim 18, line 2.
Appropriate correction is required.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: location determination module … in claims 15, 16, and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
A location determination module is understood to be a module that has physical structure through being a processor and/or a device with associated components and circuitry configured to perform a specific application or function, as described for the performance of the functions of the invention in paragraphs [0165] and [0166].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paudel et al. (US 2020/0348687; hereinafter Paudel), in view of Szajnowski et al. (US 2004/0240322; hereinafter Szajnowski).
Regarding claim 1, Paudel discloses:
A method, (para. [0016]; Fig. 3A; and Fig. 3B) comprising:
… a detection with a first sensor array of a first physical property of an event; (Fig. 1, element 130A; and para. [0037]: Sensors 130A consist of an array of microphones (i.e. a first sensor array).  Fig. 1, elements 110, 130A, 130B, and 160; para. [0038]; and para. [0040]:  Using a time difference of arrival (TDOA) technique, and a first and second sensor array (130A and 130B), the vehicle computer (110) determines a direction, location, and type of acoustic event/a sound source (i.e. a (first) physical property of an event).)
determining a direction of the event, based on the detection with the first sensor array; (para. [0038], lines 17-23: Utilizing at least first sensor array (130A), the determined vector indicates a direction of the sound source.)
… a detection with a second sensor array of a second physical property of the event; (Fig. 1, element 130B; and para. [0037]: Sensors 130B consist of an array of microphones (i.e. a second sensor array).  Fig. 1, elements 110, 130A, 130B, and 160; para. [0038]; and para. [0040]:  Using a time difference of arrival (TDOA) technique, and a first and second sensor array (130A and 130B), the vehicle computer (110) determines a direction, location, and type of acoustic event/a sound source (i.e. a (second) physical property of an event).  The second physical property is the acoustic signal, and it is a second property due to the fact that it is separately detected by second array 130B (Fig. 1, 130B detecting location of sound source 160).)
determining a distance of the event from the first and second sensor arrays, (Fig. 1, elements 110, 130A, 130B, 160, d1, and d2:  An audible signal is emitted from element 160 (sound source), and distances d1 and d2 are determined by separate sensor arrays 130A and 130B.  Para. [0038]: The computer 110 uses TDOA technique involving first and second sensor arrays 130A and 130B to determine the coordinates of the sound source relative to the vehicle (i.e. a distance of the event from the first and second sensor arrays).  Para. [0041]: Distance from the sound source to the vehicle is a known parameter by the system computer 110 and used when identifying sound features.) …
determining the event, based on the first physical property and the second physical property; and (para. [0023]; para. [0040]-[0041]; para. [0042], lines 10-14: Sound data collected by sensor arrays 130A and 130B is used at least in part to extract features and help to classify the sound source (i.e. determine the event) (e.g. determine if the event is an emergency vehicle sound).)
taking an action based on the event. (para. [0027]: An autonomous vehicle is operated based on a detected sound (i.e. an event).)
Paudel does not disclose:
…
recording a first timestamp of a detection with a first sensor array of a first physical property of an event;
…
recording a second timestamp of a detection with a second sensor array of a second physical property of the event;
determining a distance of the event from the first and second sensor arrays, based on the first timestamp and the second timestamp;
…
Szajnowski, solving the same problem (i.e. utilization of TDOA technology to detect events (e.g. sound originating from an object and locating the source), teaches:
…
recording a first timestamp of a detection with a first sensor … of a first physical property of an event; (para. [0022]-[0023]: In a time difference of arrival (TDOA) event/acoustic signal source locating method, the time at which one sensor (i.e. a first sensor) receives the acoustic signal/event signal (i.e. a first physical property of an event) is determined and used for calculations of delay and 
…
recording a second timestamp of a detection with a second sensor … of a second physical property of the event; (para. [0022]-[0023]: In a time difference of arrival (TDOA) event (i.e. source of an acoustic signal) locating method, the time at which at least one other sensor (i.e. a second sensor) receives the acoustic signal/event signal (i.e. a second physical property of an event) is determined and used for calculations of delay and ultimately for source localization. Thus, a second timestamp of a detection of a second property of an event is recorded.  In this case, the second physical property is detected from the same acoustic signal as the first physical property.  This is a second physical property through the detection by a second sensor and being separated in time, making it distinguishable from the first physical property that is detected.)
determining a distance of the event from the first and second sensor …, based on the first timestamp and the second timestamp; (Para. [0007]-[0009]; and para. [0022]-[0023]: Locations of sensors are spatially separated and have known locations, and the location of an object transmitting an event signal (e.g. an acoustic energy signal or a sound (para. [0001])) is determined using TDOA technique, where at least two sensor units or devices are used to determine the time at which a signal/sound is received by a first sensor and times at which the other sensors (i.e. a second sensor) received the signal/sound, resulting in locating the source object that emits the signal/sound.  Fig. 2; para. [0040]; and para. [0044]: These known relative locations amount to knowledge of the distance of the event (i.e. an object emitting a sound) from the sensors.  Fig. 2 depicts arranged (located) sensors and determined locations of objects A and B at specific times T0-T3 (i.e. detected trajectories), so the distances from sensors to detected event emitting objects are known at the data fusion center DFC (para. [0040]-[0041]) from the field of localized elements.)
 taking an action based on the event of Paudel with the timestamping of first and second event property detections as well as their use in the event determining calculations of Szajnowski for the benefit of acquiring knowledge of specific method details regarding the disclosed time difference of arrival (TDOA) technique utilized in Paudel in order to detect, locate, and respond to an event.  (Paudel: para. [0038], lines 1-9: Paudel discloses the use of TDOA techniques in order to detect, locate, and respond to an event, but it does not explicitly explain all of the processes required when implementing TDOA technology.  Szajnowski: para. [0022]-[0023]: The time stamping of (acoustic) signals received by more than one sensor allows for the TDOA calculations to be carried out.)
Regarding claim 2, Paudel in view of Szajnowski further discloses:
The method of claim 1, further comprising:
determining a geolocation of the event, based on the distance of the event and the direction of the event. (Paudel: para. [0038]; and Fig. 1, distances d1 and d2: Utilizing GPS location of the vehicle and attached sensors, direction and distances determined by sensor arrays 130A and 130B, and a TDOA technique, the longitudinal and lateral coordinates (i.e. the geolocation) of the sound source/detected event are determined.)
Regarding claim 3, Paudel in view of Szajnowski further discloses:
The method of claim 2, wherein the geolocation of the event is determined based on a geolocation of a chassis including the first and second sensor arrays. (Paudel: Para. [0038], lines 23-32:  The chassis of the vehicle is a static part of the vehicle exterior, and the GPS location of the vehicle is also a location of the chassis.  Additionally, at least first sensor array 130A has GPS capabilities.  The geolocation/actual coordinates of the sound source/event is determined in reference to the GPS 
Regarding claim 4, Paudel in view of Szajnowski further discloses:
The method of claim 2, further comprising:
detecting an environment of the event, (Paudel: para. [0042]) based on the geolocation, (Paudel: para. [0016]; para. [0018]; para. [0038], lines 23-32; and para. [0042]: An area of interest (i.e. a geo-fence) is determined at least based on the distance of a sound source from the vehicle, where the vehicle has been geolocated via GPS.) wherein the event is determined based on the environment. (Paudel: para. [0047]; and para. [0050]-[0051]: With an established geolocated area of interest, a sound is classified according to the area of interested and also assigned to objects within the area of interest, so the event determination is based in part on the environment detected within the area of interest.)
Regarding claim 5, Paudel in view of Szajnowski further discloses:
The method of claim 1, wherein the distance of the event is determined based on the first physical property and the second physical property of the event. (Paudel: para. [0038]; and Fig. 1, distances d1 and d2: The technique of TDOA, which involves more than one sensor, is utilized to determine the coordinates of a sound event in reference to GPS coordinates of a vehicle, and so the distance to the event from the sensors is known (i.e. detected d1 and d2, plus TDOA technique processing).  The first and second physical properties used to determine the distance are the sound emitted by sound source 160, as detected separately by microphone arrays 130A and 130B.)
Regarding claim 6, Paudel in view of Szajnowski further discloses:
The method of claim 1, wherein the distance of the event is determined based on a velocity of the first and second sensor arrays. (Paudel: Fig. 1; and Fig. 2: The first and second sensor arrays 130A and 130B detect distances to the sound event of object 160, which are further processed through TDOA technique (para. [0038]).  These sensor arrays are attached to vehicle 100, so when the vehicle travels 
Regarding claim 7, Paudel in view of Szajnowski further discloses:
The method of claim 1, wherein the action is guiding an autonomous vehicle to a side of a road. (Paudel: para. [0066]-[0067]: Based on sound event detection and subsequent classification of the event as an emergency vehicle, the autonomous vehicle’s path (P) is adjusted to move to the shoulder of the road that it is traveling on.)
Regarding claim 8, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Paudel in view of Szajnowski further discloses:
One or more non-transitory, computer-readable media encoded with instructions that, when executed by one or more processing units, perform a method comprising: (Paudel: para. [0005])
…
Regarding claims 9-14, the claims recite analogous limitations to claims 2-7 above, respectively, and are therefore rejected on the same premise.
Regarding claim 15, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Paudel in view of Szajnowski further discloses:
A system, comprising: (Paudel: para. [0005])
a memory that stores instructions; (Paudel: para. [0005])
a processing unit that executes the instructions; and (Paudel: para. [0005])
a location determination module to (Paudel: para. [0005]; and para. [0011]:  The processor executing instructions also acts as a location determination module.)
…
Regarding claims 16-18, the claims recite analogous limitations to claims 2-4 above, respectively, and are therefore rejected on the same premise.
Regarding claim 19, Paudel in view of Szajnowski further discloses:
The system of claim 15, further comprising:
the first sensor array and the second sensor array, (Paudel: Fig. 1, elements 130A and 130B) wherein the system is an autonomous vehicle.  (Paudel: Fig. 1, element 100 (vehicle); para. [0001]; and para. [0067]: Vehicle 100 of the system is controlled autonomously.)
Regarding claim 20, the claims recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Akiyama et al. (US 2010/0220551) teaches multiple ultrasonic sensors on a vehicle bumper, and using propagation speed and a time interval to determine distance to an object.
Akotkar et al. (US 2019/0049989) teaches navigate vehicle to side of road during emergency audible sounds.
Xu et al. (US 2021/0104155) teaches event classification based on the detected location/geolocation and environmental factors (e.g. lane location and type, traffic speed) of the event.
Coonley et al. (US 2020/0143649) teaches gunshot event detection and hazard mitigation through sound or muzzle flash, using time difference of arrival (TDOA) technique.
Fulton et al. (US 2010/0008515) teaches TDOA applied to threat detection based on localization of the threat in an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/11/2021